Citation Nr: 1516449	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a laparoscopic surgery on August 1, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for a psychiatric disorder prior to July 8, 2013, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from September 1992 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's psychiatric disorder to 50 percent disabling, effective August 31, 2011, but denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a laparoscopic surgery and entitlement to TDIU.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

With respect to the Veteran's psychiatric disorder claim, she testified at her May 2014 hearing that her disorder had worsened.  In light of her testimony, the Board finds that a remand is necessary in order to afford her another VA examination that assesses the current severity of that disorder.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board notes that the Veteran's TDIU claim is inextricably intertwined with that remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also finds that a social/industrial examination should be obtained with respect to the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, with respect to the Veteran's section 1151 claim, the Board notes that the April 2013 statement of the case indicates that the Veteran signed Informed Consent forms prior to the August 1, 2011 surgery.  The only evidence of record is a July 27, 2011 Informed Consent entry in CAPRI which notes that the Veteran was to undergo laparoscopic surgery.  It indicates that the full Informed Consent forms were located in VISTA imaging, and the entry in CAPRI does not indicate any of the risks that were discussed with the Veteran respecting that procedure.  In light of the need for signed consent for procedures involving anesthesia and sedation, as required under 38 C.F.R. § 17.32, the Board finds that the record is incomplete with respect to the required informed consent forms.  The Board therefore finds that claim must be remanded in order to obtain those signed consent forms as well as any other evidence regarding what potential complications of the August 1, 2011 surgery were discussed with the Veteran prior to the procedure.  Additionally, any other treatment records, including any and all operative reports associated with the Veteran's August 1, 2011 surgery and the follow-up treatment and procedures, including the noted March 2012 procedure for a reverse ostomy, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

After obtaining any documents related to informed consent, the claims file should be submitted to an qualified physician for an addendum opinion with respect to the 38 U.S.C.A. § 1151 claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Buffalo VA Medical Center regarding the Veteran's August 1, 2011 surgery, including the signed consent forms and all documents related to informed consent and discussion regarding potential risks and complications of the August 1, 2011 procedure, and any subsequent procedures, including the March 2012 records for the reverse ostomy, and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records from the Buffalo VA Medical Center, or any other VA medical facility where the Veteran may have received treatment, since September 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric disability and residuals of laparoscopic surgery, which is not already of record.  After securing the necessary releases, attempt to obtain and associate any identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Thereafter schedule the Veteran for a VA examination to determine the current severity of her psychiatric disorder and its effect on her social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should also provide findings regarding the sorts of occupational tasks the Veteran can engage in given her disability and her education and past work experience; the examiner should specifically discuss the Veteran's May 2014 testimony in his/her opinion with respect to the current symptomatology and employability.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  After completion of the development sought above, schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should provide findings regarding the occupational limitations caused by the combined effect of service-connected disabilities--a psychiatric disorder, migraine headaches, and left and right hand neurological conditions (subjective tingling and numbness) associated with her headache disability.  

The examiner should specifically discuss the results of the above-ordered VA examination, as well as the other examinations, in the claims file.  The examiner should discuss the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and her employability.  The examiner should additionally address the Veteran's lay testimony and description of her symptomatology associated with her service-connected migraine headaches and psychiatric disabilities in her May 2014 hearing and other statements of record.  

The examiner should address the Veteran's work qualifications and employment history, as well as her level of education.  (Any opinions provided should be without consideration of her age or any non-service-connected disorders.)  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Send the claims file to a qualified physician for a medical opinion as to the whether there is any additional disability following the August 1, 2011 surgery, and if so, whether such was reasonably foreseeable or due to VA's negligence, carelessness, lack of skill or error in judgment.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

Following review of the claims file, including this remand, the reviewer should opine as to the following:

(a) Whether the Veteran has any additional disability, even if such is temporary (e.g., if there was a temporary increase in disability from August 2011 until March 2012), following the August 1, 2011 laparoscopic surgery?

(b) If there is any additional disability identified, the examiner should opine as to whether that additional disability was due to VA's negligence, carelessness, lack of proper skill, error in judgment or other similar instance of fault.  

In so discussing, the examiner should discuss the standard level of medical care in performing laparoscopic surgery.  The examiner should address the notation which indicated that a general surgical consultation was sought during the surgery for a suspected sigmoid colon injury during the surgery, and then the subsequent series of follow-up appointments and surgical procedures to repair that surgical complication.  

The examiner should further discuss whether the follow-up care received by the Veteran was consistent with the standard of care given any complications suffered during the Veteran's surgery (i.e., whether the follow-up appointments and surgical procedure on August 12, 2011 to attempt to ascertain the problems with her abdomen were consistent with the standard of care for a patient with a known perforation of the sigmoid colon?).

(c) If (b) is answered in the negative, the examiner should additionally opine whether her additional disability was reasonably foreseeable consequences of her surgical procedure?

In so discussing, the examiner should look extensively at the informed consent forms that the Veteran signed and indicate whether she was informed that the perforated colon was a known complication of the proposed procedure.  If such was not specifically disclosed in the informed consent form, the examiner should discuss whether such a complication was of the type that would normally be disclosed in an informed consent discussion mandated under 38 C.F.R. § 17.32.

The examiner should specifically address the Veteran's contentions that she was not properly informed of the risks of a perforated sigmoid colon, as she only consented to a right ovary procedure/exploration, and did not consent to a left-sided procedure.  

Furthermore, the examiner should address that contention-that the Veteran only consented to a right-sided procedure, and that the left-sided sigmoid colon should have been nowhere near the surgical site she consented to-insofar as VA was negligent, carelessness, etc., in straying from the consented-to procedure?  If so, the examiner should specifically address whether there was a failure by VA to properly obtain informed consent from the Veteran or some appropriate proxy prior to exploring her left ovary for adhesions, as the Veteran has contended.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for residuals of laparoscopic surgery on August 1, 2011, increased evaluation of her psychiatric disorder, and entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

